NNPL Trust Series 2012-1 v Lunn (2017 NY Slip Op 05404)





NNPL Trust Series 2012-1 v Lunn


2017 NY Slip Op 05404


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017

PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND SCUDDER, JJ. (Filed June 30, 2017.) 


MOTION NO. (454/17) CA 15-00733.

[*1]NNPL TRUST SERIES 2012-1, PLAINTIFF-RESPONDENT, 
vDIANNE L. LUNN, DEFENDANT-APPELLANT, ET AL., DEFENDANTS. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument denied.